                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   BERNADEAN RITTMANN, et al.,                             CASE NO. C16-1554-JCC
10                             Plaintiffs,                   ORDER
11          v.

12   AMAZON.COM, INC., et al.,

13                             Defendants.
14

15          This matter comes before the Court on Defendants’ motion to consolidate (Dkt. No. 126).
16   Having thoroughly considered the parties’ briefing and the relevant record, the Court hereby
17   GRANTS the motion for the reasons explained herein.
18   I.     BACKGROUND
19          The facts of this case have been discussed in prior orders and the Court will not repeat
20   them here. (See Dkt. Nos. 77, 87, 115, 133.) In January 2019, Plaintiff Sean Hoyt filed a lawsuit
21   in the Northern District of California, alleging the same claims as those already consolidated into
22   Rittmann, with one additional California-specific claim. Compare Hoyt v. Amazon.com, Inc.,
23   Case No. C19-0498-JCC, Dkt. No. 1 (W.D. Wash. 2019) (the “Hoyt complaint”), with
24   Mack/Lawson v. Amazon.com, Inc., Case No. C17-1438-JCC, Dkt. No. 19 (W.D. Wash. 2017)
25   (the “Mack complaint”) and Ronquillo v. Amazon.com, Inc., C19-0398-JCC, Dkt. No. 17 (W.D.
26   Wash. 2019) (the “Ronquillo complaint”) and (Dkt. Nos. 83, 87, 132) (the


     ORDER
     C16-1554-JCC
     PAGE - 1
 1   “Mack/Ronquillo/Rittmann consolidation orders”). Like the complaints in Rittmann, Mack, and

 2   Ronquillo, the Honorable Jacqueline Scott Corley, United States Magistrate Judge for the

 3   Northern District of California, said of Plaintiff Hoyt’s lawsuit: “The gravamen of Plaintiff’s

 4   complaint is that Amazon violated California wage and hour laws by misclassifying its

 5   California delivery drivers as independent contractors instead of employees.” See Hoyt, Case No.

 6   C19-0498-JCC, Dkt. No. 25 at 1. Because of the substantial similarities between Hoyt and

 7   Rittmann, Judge Corley transferred Hoyt to the Western District of Washington pursuant to the

 8   first-to-file rule. See Hoyt, Case No. C19-0498-JCC, Dkt. No. 25. Defendants move the Court to
 9   consolidate Hoyt into Rittmann for the same reasons that Judge Corley found transfer
10   appropriate. (See Dkt. No. 126); Hoyt, Case No. C19-0498-JCC, Dkt. No. 25.
11   II.    DISCUSSION

12          If multiple actions before the Court involve a common question of law or fact, the Court

13   may consolidate the actions. Fed. R. Civ. P. 42(a)(2). The Court has substantial discretion in

14   determining whether to consolidate the actions. Inv’rs Research Co. v. U.S. Dist. Court for Cent.

15   Dist. of Cal., 877 F.2d 777, 777 (9th Cir. 1989). “Once a common question of law or fact is

16   identified, the Court considers factors such as the interests of justice, expeditious results,

17   conservation of resources, avoiding inconsistent results, and the potential of prejudice.” Miller v.

18   Monroe Sch. Dist., Case No. C15-1323-JCC, Dkt. No. 21 at 3 (W.D. Wash. 2015). “In exercising

19   its discretion to consolidate, the Court ‘must balance the savings of time and effort consolidation

20   will produce against any inconvenience, delay, confusion, or prejudice that may result.’” Ekin v.

21   Amazon Servs., LLC, Case No. C14-0244-JCC, Dkt. No. 21 at 3 (W.D. Wash. 2014) (quoting

22   Takeda v. Turbodyne Tech., Inc., 67 F. Supp. 2d 1129, 1133 (C.D. Cal. 1999)).

23          Rittmann and Hoyt present an identical question of law on an issue that the Court has

24   previously found sufficient for consolidation—whether Plaintiffs were improperly classified as

25   independent contractors. (See Dkt. Nos. 86, 87.) Additionally, all but one of Plaintiff Hoyt’s

26   claims are identical to those already consolidated into Rittmann. Therefore, there are common


     ORDER
     C16-1554-JCC
     PAGE - 2
 1   questions of law and fact between the Rittmann and Hoyt actions.

 2          Consolidating the actions will result in the conservation of resources and the avoidance of

 3   inconsistent results, and it will promote the interests of justice. As Plaintiff Hoyt acknowledges

 4   in his briefing, many aspects of his lawsuit would be handled most efficiently by joining the

 5   Rittmann proceedings. (See Dkt. No. 129 at 13.) Joining certain litigation proceedings and

 6   coordinating discovery, but still litigating separately, would be a waste of judicial resources in

 7   this case. Although Plaintiff Hoyt argues that consolidation will result in prejudice because he

 8   will not obtain the relief he seeks as quickly as if his lawsuit were to proceed independently, he
 9   does not identify tangible prejudice that will result from that delay. (See id. at 11.) Moreover, the
10   factors favoring consolidation weigh more heavily than any prejudice Plaintiff Hoyt may face
11   because of delay.
12   III.   CONCLUSION

13          For the foregoing reasons, Defendants’ motion to consolidate (Dkt. No. 126) is

14   GRANTED.

15          DATED this 9th day of July 2019.




                                                           A
16

17

18
                                                           John C. Coughenour
19                                                         UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26


     ORDER
     C16-1554-JCC
     PAGE - 3
